         Case 1:12-cr-00758-AJN Document 130 Filed 08/16/20 Page 1 of 6


                                                                                ELii:CT RONIC.Al..LY FILED
                                                                                DOC#: ,_ ______          _
UNITED STATES DISTRICT COURT
                                                                                DAT FlLED:      8/16/20
SOUTHERN DISTRICT OF NEW YORK



  United States,

                   –v–
                                                                     15-cv-6287 (AJN)
  Dee Farmer,                                                         12-cr-578 (AJN)

                         Defendant.                                OPINION & ORDER



ALISON J. NATHAN, District Judge:

       In 2014, the Court sentenced Dee Farmer to 72 months’ imprisonment for conspiracy to

commit mail fraud, conspiracy to commit an offense against the United States, and aggravated

identity theft. Several years later, the Court denied Farmer’s writ of habeas corpus under 18

U.S.C. § 2255, as well as a subsequent motion to reconsider that decision. Since then, Farmer

has made several additional filings in this case, which the Court collectively construes as a

second motion to reconsider its decision denying habeas relief. For the reasons that follow, the

Court determines that transfer to the Second Circuit for possible certification is appropriate, but

first asks Farmer how he wishes to proceed.

   I. BACKGROUND

       The Court presumes familiarity with the underlying facts of this case, which are

thoroughly outlined in the Court’s March 30, 2016 Memorandum & Order denying Farmer’s

habeas petition. See United States v. Farmer, No. 12-cr-758, Dkt. No. 97. Dee Farmer is a trans

woman who uses male pronouns in connection with this case. See Dkt. No. 92 at 3. Farmer

admitted to creating and sending a forged court subpoena to Experian Credit Agency, a credit

reporting bureau. The subpoena sought personal and financial information of 37 individuals, and


                                                                                                      1
            Case 1:12-cr-00758-AJN Document 130 Filed 08/16/20 Page 2 of 6




was accompanied by a cover letter claiming to be from an attorney. Experian determined that

the subpoena was fraudulent and alerted federal authorities. Dkt. No. 97 at 2. Farmer eventually

pleaded guilty to a superseding indictment charging him with five counts arising from this

scheme. Dkt. No. 67.

       Before sentencing, the parties disputed how to calculate Farmer’s intended loss amount

for purposes of determining a Guidelines sentencing range. The Government proposed that the

Court extrapolate the loss amount from an earlier incident. A few months before the subpoena

scheme, Farmer and his coconspirator exploited two stolen identities to purchase $14,000 worth

of merchandise at a New Jersey department store. Dkt. No. 97 at 2–3. Relying on this earlier

incident, the Government argued that Farmer intended to cause $7,000 of loss per individual in

his subpoena scheme. Id. at 3. Applying this number to the 37 individuals in the forged

subpoena, the Government contended that Farmer’s proposed intended loss was $259,000 (i.e.,

37 names multiplied by $7,000). Id. Defense counsel, however, objected to this calculation. Id.

at 11–12.

       In January 2014, the Court accepted the Government’s proposed intended loss amount,

and thus calculated Farmer’s Guidelines Range as 70–87 months plus a mandatory consecutive

24-month term. The Court sentenced Farmer to 72 months’ imprisonment. The next month,

Farmer filed a notice of appeal, but withdrew the appeal in December 2014. Dkt. Nos. 82, 86.

In August 2015, Farmer filed a motion to vacate his conviction and sentence under 28 U.S.C.

§ 2255. Dkt. No. 87; see also Farmer v. United States, No. 15-cv-6287 (AJN) (parallel civil

docket). In March 2017, the Court denied Farmer’s writ of habeas corpus. Dkt. No. 97. In April

2017, Farmer indicated his intention to file a motion for reconsideration, and the Court extended

his deadlines to do so multiple times. In late 2016, Farmer filed multiple documents which the




                                                                                                    2
         Case 1:12-cr-00758-AJN Document 130 Filed 08/16/20 Page 3 of 6




Court construed as a motion for reconsideration. See Dkt. No. 123 at 3. On August 8, 2018, the

Court denied Farmer’s motion for reconsideration. Id. at 4.

       Since that decision, Farmer has made several more filings in this case. In September

2018, Farmer filed a “motion for appropriate relief.” Dkt. No. 126. Shortly after making that

filing, however, Farmer appealed the Court’s earlier decision to the Second Circuit. Civil Dkt.

No. 56. In May 2019, the Second Circuit determined that Farmer had not timely appealed and

thus dismissed his appeal. Civil Dkt. No. 57.

       In June 2019, Farmer filed a “motion for relief from final judgment,” a “motion for

appropriate relief,” and an affidavit. Dkt. Nos. 127, 128, 129. Once again, because of the

special solicitude afforded to pro se litigants, the Court construes these filings as a single Rule

60(b) motion to reconsider the Court’s earlier decision denying Farmer’s § 2255 petition. See

Dkt. Nos. 97 (denying petition). Farmer challenges the Court’s earlier decision by pointing to

purportedly newly discovered evidence. He contends that he has “learned that the Government

was aware and had evidence that my brother . . . had previously sent a forged court order to

Experian Credit Agency; and that the agency was not able to produce credit reports for each

individual identified in that court order; and that only a small percentage of the credit reports

produced were ever used because of personal logistic reasons.” Dkt. No. 127 at 1. Farmer

claims that “the prior forged court order is exculpatory in nature” because “it proves that the

credit agency is unable to provide credit reports for each person identified in a forged court order

. . . Thus, the prior forged court order [corroborates] my longstanding assertion that the credit

agency would not have been able to provide credit reports for all of the 37 individuals listed in

the forged court order in this case and that the majority of any credit reports the credit agency

may have disclosed . . . would have been unusable.” Dkt. No. 128 at 3. Under this argument, the




                                                                                                      3
           Case 1:12-cr-00758-AJN Document 130 Filed 08/16/20 Page 4 of 6




Court erred in calculating the loss amount, and Farmer thus argues that “the failure of [his]

lawyer to discover this evidence constitute[s] a Brady violation and ineffective insistence of

counsel.” Dkt. No. 127 at 1. Farmer’s motion for reconsideration is now before the Court.

  II. LEGAL STANDARD

    Under Federal Rule 60(b), a court may relieve a party from final judgment on the following

grounds:

        (1) mistake, inadvertence, surprise, or excusable neglect;
        (2) newly discovered evidence that, with reasonable diligence, could not have
        been discovered in time to move for a new trial under Rule 59(b);
        (3) fraud . . . misrepresentation, or misconduct by an opposing party;
        (4) the judgment is void;
        (5) the judgment has been satisfied, released or discharged; it is based on an
        earlier judgment that has been reversed or vacated; or applying it prospectively is
        no longer equitable; or
        (6) any other reason that justifies relief.

The Second Circuit has made clear that Rule 60(b) is “extraordinary judicial relief” and can be

granted “only upon a showing of exceptional circumstances.” Nemaizer v. Baker, 793 F.2d 58,

61 (2d Cir. 1986); accord United States v. Bank of N.Y., 14 F.3d 756, 759 (2d Cir. 1994).

        “Rule 60(b), like the rest of the Rules of Civil Procedure, applies in habeas corpus

proceedings . . . only ‘to the extent that [it is] not inconsistent with’ applicable federal statutory

provisions and rules.” Gonzalez v. Crosby, 545 U.S. 524, 529 (2005). As the Supreme Court has

recognized, there exists “friction between [Rule 60(b)] and the successive-petition prohibitions

of AEDPA [the Anti–Terrorism and Effective Death Penalty Act] . . .” Id. at 534–35. A Rule

60(b) motion for relief from denial of a habeas petition may therefore, in certain circumstances,

be considered a successive habeas petition. Id. at 531; see also Harris v. United States, 367 F.3d

74, 77 (2d Cir. 2004). If a Rule 60(b) motion advances a substantive claim for relief that has

been previously denied in a habeas petition, then the Rule 60(b) motion is more properly

considered to be a second or successive habeas petition. Gonzalez, 545 U.S. at 531. Conversely,


                                                                                                         4
         Case 1:12-cr-00758-AJN Document 130 Filed 08/16/20 Page 5 of 6




“when a Rule 60(b) motion attacks[] not the substance of the federal court's resolution of a claim

on the merits, but some defect in the integrity of the federal habeas proceedings,” then the

motion does not count as a second or successive habeas petition. Id. at 532; see Harris, 367 F.3d

at 77 (permitting Rule 60(b) relief from a previous habeas proceeding only when the “motion

attacks the integrity of the previous habeas proceeding rather than the underlying criminal

conviction”).

       District Courts have “two procedural options” when confronted with what amounts to a

successive § 2255 petition in the guise of a Rule 60(b) motion: “(i) the court may treat the Rule

60(b) motion as ‘a second or successive’ habeas petition” and transfer it to the Second Circuit

“for possible certification, or (ii) the court may simply deny the portion of the motion attacking

the underlying conviction ‘as beyond the scope of Rule 60(b).’” Harris, 367 F.3d at 82 (quoting

Gitten v. United States, 311 F.2d 529, 534 (2d Cir. 2002)). If the Court takes the former option,

however, the Second Circuit has made clear that no transfer should occur “until the prisoner has

been informed of the district court's intent to transfer and afforded a sufficient opportunity to

avoid the transfer by withdrawing (perhaps for later refiling explicitly as a new collateral attack)

the portion of his 60(b) motion that the district court believes presents new challenges to the

underlying conviction.” Gitten, 311 F.2d at 534.

III. FARMER’S MOTION FOR RECONSIDERATION

      Here, Farmer challenges his underlying conviction on the basis of newly discovered

evidence, and the Court thus construes his motion as a successive habeas petition. As discussed,

the Court can therefore either transfer his motion to the Second Circuit for possible certification

or consider its merits. Harris, 367 F.3d at 82. The Court concludes that transfer to the Second

Circuit for possible certification is appropriate here. However, under Gitten, the Court must

inform Farmer of its intent to transfer and afford him opportunity to avoid the transfer. No later

                                                                                                       5
         Case 1:12-cr-00758-AJN Document 130 Filed 08/16/20 Page 6 of 6




than one month from the date of this Opinion and Order, Farmer must inform the Court whether

he wishes to withdraw his motion for reconsideration, refile it as a new collateral attack, or

proceed in some another manner.

      The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith and therefore in forma pauperis status is denied for purpose of

an appeal. Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

      Because Farmer is proceeding pro se, the Court will mail him a copy of this Opinion, and

note that mailing on the public docket.


       SO ORDERED.


 Dated: August 16, 2020
 New York, New York                         ____________________________________
                                                      ALISON J. NATHAN
                                                    United States District Judge




                                                                                                   6
